Case 4:17-cv-00209-CVE-FHM Document 16 Filed in USDC ND/OK on 09/18/20 Page 1 of 31




                         UNITED STATES DISTRICT COURT FOR THE
                           NORTHERN DISTRICT OF OKLAHOMA


   WILLIAM LEON BAUDERS,                                  )
                                                          )
                          Petitioner,                     )
                                                          )
   v.                                                     )       Case No. 17-CV-0209-CVE-FHM
                                                          )
   SCOTT CROW,1                                           )
                                                          )
                          Respondent.                     )


                                        OPINION AND ORDER

          This matter is before the Court on the 28 U.S.C. § 2254 petition for writ of habeas corpus

   (Dkt. # 2) filed by petitioner William Leon Bauders, a state inmate appearing through counsel.

   Petitioner seeks federal habeas relief from the judgment and sentence entered against him in the

   District Court of Tulsa County, Case No. CF-2014-78. Respondent filed a response (Dkt. # 8) urging

   the Court to deny the petition and provided copies of records from petitioner’s state-court

   proceedings (Dkt. ## 8, 9, 10). Petitioner filed a reply (Dkt. # 11). On consideration of the materials

   presented and the parties’ arguments, the Court finds that this matter can be resolved without an

   evidentiary hearing2 and denies the petition for writ of habeas corpus.




   1
          Pursuant to FED. R. CIV. P. 25(d), the Court substitutes Scott Crow, Director of the Oklahoma
          Department of Corrections, in place of Joe Allbaugh, the ODOC’s former director, as party
          respondent. The Clerk of Court shall note this substitution on the record.
   2
          This Court previously denied petitioner’s request for an evidentiary hearing, noting that it
          had not yet reviewed the record in this case. Dkt. # 4. Having now reviewed the record and
          the parties’ briefs, the Court finds that petitioner’s claims can be resolved without an
          evidentiary hearing.
Case 4:17-cv-00209-CVE-FHM Document 16 Filed in USDC ND/OK on 09/18/20 Page 2 of 31




                                             BACKGROUND

          On January 1, 2014, petitioner drove a truck he knew had been stolen to a business that he

   knew would be closed for the holiday, broke through a locked gate, and drove away with a flatbed

   trailer that did not belong to him. Dkt. # 9-5, Tr. Trial vol. 4, at 41-43 [581-83], 67-68 [607-08].3

   William Rose, the owner of a nearby business, saw petitioner driving away with the trailer and

   suspected petitioner was stealing it. Dkt. # 9-3, Tr. Trial vol. 2, at 253-57 [336-40], 271 [354]. Rose

   and his girlfriend, Kathy Alsobrook, both of whom were in Rose’s vehicle, followed petitioner.

   Id. at 255 [338], 257-59 [340-42]. As Rose was driving, Alsobrook called 911 to report the theft.

   Id. at 258-61 [341-44].

          At some point, petitioner realized that Rose and Alsobrook were following him and he tried

   “to get away from them.” Dkt. # 9-5, Tr. Trial vol. 4, at 45-48 [585-88], 69 [609]. The flatbed

   trailer came unhitched when petitioner temporarily lost control of the truck as he drove through a

   park near East 9th Street and Canton Avenue. Dkt. # 9-3, Tr. Trial vol. 2, at 258-61 [341-44]; Dkt.

   # 9-5, Tr. Trial vol. 4, at 49-50 [589-90]. Petitioner drove on without the trailer. Dkt. # 9-5, Tr.

   Trial vol. 4, at 50 [590]. Rose and Alsobrook continued following him and saw petitioner drive

   through several intersections without stopping at stop signs. Dkt. # 9-3, Tr. Trial vol. 2, at 260-62

   [343-45]; Dkt. # 9-5, Tr. Trial vol. 4, at 51 [591]. As petitioner approached the intersection of East

   9th Street and Richmond Avenue he was driving about 60-65 miles per hour. Dkt. # 9-5, Tr. Trial

   vol. 4, at 50 [590], 66 [606]. Petitioner failed to stop at the stop sign and his truck collided with a

   car being driven by Christina Bradshaw. Dkt. # 9-3, Tr. Trial vol. 2, at 196-99 [279-82], 218 [301],


   3
          For consistency, the Court’s record citations refer to the CM/ECF header pagination.
          However, for citations to transcripts and the original record (O.R.), the Court also includes
          the original page numbers, in brackets, after the CM/ECF header page numbers.

                                                     2
Case 4:17-cv-00209-CVE-FHM Document 16 Filed in USDC ND/OK on 09/18/20 Page 3 of 31




   264 [347]; Dkt. # 9-5, Tr. Trial vol. 4, at 9 [549], 51-52 [591-92]. Bradshaw was killed on impact.

   Dkt. # 9-4, Tr. Trial vol. 3, at 9-15 [372-78]. Petitioner’s truck rolled over but landed upright against

   a nearby fence. Dkt. # 9-3, Tr. Trial vol. 2, at 264 [347]. Petitioner crawled out the window of the

   truck and “took off running.” Dkt. # 9-4, Tr. Trial vol. 3, at 79-80 [442-43]; Dkt. # 9-5, Tr. Trial vol.

   4, at 52-53 [592-93]. Several people who lived near the intersection went outside their homes after

   hearing the crash and saw petitioner running through the neighborhood and away from the accident.

   Dkt. # 9-4, Tr. Trial vol. 3, at 78-80 [441-43], 82-86 [445-49], 88-93 [451-56], 95-101 [458-64].

   One of those onlookers saw petitioner take off and leave behind his jacket and other items of

   clothing as he ran from the neighborhood. Id. at 95-101 [458-64].

           Following an investigation, law enforcement officers arrested petitioner on the evening of

   January 2, 2014. Dkt. # 9-5, Tr. Trial vol. 4, at 9-12 [549-52], 54 [594]. During the first part of a

   two-part interview with Sergeant Chris Witt and Officer Matt Rose, petitioner waived his Miranda4

   rights, denied involvement in the theft and fatal accident, and told the officers that his friends and

   neighbors agreed to identify him as the driver of the truck in exchange for drugs from his friend

   Kevin McGinnis. Dkt. # 9-4, Tr. Trial vol. 3, at 151 [514], 154 [517], 158-64 [521-27]; Dkt. # 9-5,

   Tr. Trial vol. 4, at 12-13 [552-53], 21-22 [561-62]; see also State’s Exhibit 99 (part one of




   4
           Miranda v. Arizona, 384 U.S. 436 (1966). As the U.S. Supreme Court explained in Missouri
           v. Seibert, 542 U.S. 600, 608-09 (2004),“Miranda conditioned the admissibility at trial of any
           custodial confession on warning a suspect of his rights: failure to give the prescribed
           warnings and obtain a waiver of rights before custodial questioning generally requires
           exclusion of any statements obtained. Conversely, giving the warnings and getting a waiver
           has generally produced a virtual ticket of admissibility; maintaining that a statement is
           involuntary even though given after warnings and voluntary waiver of rights requires unusual
           stamina, and litigation over voluntariness tends to end with the finding of a valid waiver.”

                                                      3
Case 4:17-cv-00209-CVE-FHM Document 16 Filed in USDC ND/OK on 09/18/20 Page 4 of 31




   petitioner’s videotaped interview).5     After repeatedly confronting petitioner with the evidence

   against him, Witt ended the interview because petitioner “continued to deny” involvement and Witt

   felt the interview was not “getting anywhere.” Dkt. # 9-4, Tr. Trial vol. 3, at 164 [527]. Officer

   Rose took petitioner from the interview room to a holding area and, after completing some

   paperwork, spoke with petitioner for about 10-15 minutes. Id. at 164-65 [527-28]; Dkt. # 9-5, Tr.

   Trial vol. 4, at 13-15. Rose then informed Witt that petitioner had agreed to resume the interview.

   Dkt. # 9-4, Tr. Trial vol. 3, at 165 [528]; Dkt. # 9-5, Tr. Trial vol. 4, at 15 [555]. During the second

   part of the interview, petitioner admitted that he drove the stolen truck, that he stole the flatbed

   trailer, that he caused the accident that killed Bradshaw and that he left the scene of the accident.

   Dkt. # 9-4, Tr. Trial vol. 3, at 165-66 [528-29]; Dkt. # 9-5, Tr. Trial vol. 4, at 22 [562]; see also

   State’s Exhibit 99A (DVD depicting part two of petitioner’s videotaped interview). When Sergeant

   Witt asked petitioner why he had agreed to resume the interview, petitioner denied that Rose had

   threatened him to do so and told Witt that causing the accident was “weighing on him,” that he could

   not sleep and that he “wanted to get it off his chest.” State’s Ex. 99A, at 25:32-25:41, 26:05-26:09.

   Petitioner further stated that neither officer made him any promises in exchange for his confession.

   Id. at 30:45-31:24. Later in the interview, petitioner stated that he was admitting the truth because

   he did not want people to think he was a “bad person” and because he felt remorse. Id. at 32:33-

   32:55.

            In an information filed January 10, 2014, in the District Court of Tulsa County, Case No. CF-

   2014-78, the State charged petitioner with second-degree felony murder (count 1), possession of a



   5
            Respondent conventionally filed the DVDs depicting both parts of the videotaped interview
            (State’s Exhibits 99 and 99A). Dkt. # 9-8, Trial Exhibits (part 2), at 44.

                                                      4
Case 4:17-cv-00209-CVE-FHM Document 16 Filed in USDC ND/OK on 09/18/20 Page 5 of 31




   stolen vehicle (count 2), grand larceny (count 3), leaving the scene of a fatality collision, (count 4),

   and driving with a suspended license (count 5). Dkt. # 9-9, O.R. vol. 1, at 27-28 [22-23].

           Before trial, the trial court held a hearing, pursuant to Jackson v. Denny, 378 U.S. 368

   (1964), to determine whether petitioner’s statements could be admitted at trial. Dkt. # 9-1, Tr. Hr’g,

   at 1-5. After hearing testimony from Officer Rose and petitioner and viewing petitioner’s videotaped

   interview, the trial court concluded the statements were voluntary and admissible. Id. at 49-50.

           The trial court also held an ex parte hearing with petitioner and trial counsel at counsel’s

   request before trial. Dkt. # 9-2, Tr. Trial vol. 1, at 28-32. Trial counsel advised the court that he and

   petitioner “talked extensively about strategy for [the] trial,” that they “decided to make it a

   sentencing trial,” and that they “discussed making arguments for lesser includeds [sic] of felony

   murder.” Id. at 28. Counsel further advised the court that petitioner agreed that it was in his “best

   interest” to proceed with that strategy “given [his] confession.” Id. at 28-29. After noting that

   petitioner was under oath, the court confirmed counsel’s statement through the following colloquy

   with petitioner:

           THE COURT: What [counsel is] telling me is that you have talked with him and his
           assessment is that the case is very strong against you.

           [Petitioner]: Yes, Your Honor.

           THE COURT: And that the State of Oklahoma will get a conviction.

           [Petitioner]: Yes, Your Honor.

           THE COURT: At least what he’s telling me, he’s saying the evidence is strong. They
           can place you at the scene. You’ve confessed. What he says is that he thinks the best
           trial strategy is not to go in and deny it and put on a defense that I wasn’t there or
           something to that effect. He’s saying that the best trial strategy for you is to basically
           admit responsibility and try to minimize the punishment that you receive.



                                                       5
Case 4:17-cv-00209-CVE-FHM Document 16 Filed in USDC ND/OK on 09/18/20 Page 6 of 31




         [Petitioner]: Yes, Your Honor.

         THE COURT: Is that the way you understand his statement to me?

         [Petitioner]: Yes, Your Honor.

         THE COURT: Have you had a chance to talk to him about this trial strategy?

         [Petitioner]: Yes, Your Honor.

         THE COURT: Do you agree with it?

         [Petitioner]: Yes, Your Honor.

         THE COURT: I’ve seen a few of these trials done and, if you agree with it, I would
         expect that your lawyer will be standing up very early in the proceedings and telling
         the jury that you’re responsible for the death of this person.

         [Petitioner]: Yes, Your Honor.

         THE COURT: And once that’s done, it’s done, it’s done. If you have any doubt
         about this, this would be the time to tell me.

         [Petitioner]: Yes, Your Honor.

         THE COURT: Are you ready to proceed with the strategy that your lawyer has
         outlined and, that is, to admit responsibility and basically try to minimize the
         punishment?

         [Petitioner]: Yes, Your Honor.

         THE COURT: You’ve already told me that you’re sober, clear-headed, and you
         understand what’s going on. Is that still the case?

         [Petitioner]: Yes, Your Honor.

         THE COURT: Are you under the influence of anything at all?

         [Petitioner]: No, Your Honor.

         THE COURT: Quite honestly, I don’t know what lesser includeds [sic], if any will
         be applicable in this case and your attorney hasn’t given me – at least requested lesser



                                                    6
Case 4:17-cv-00209-CVE-FHM Document 16 Filed in USDC ND/OK on 09/18/20 Page 7 of 31




           included offenses, so I don’t know if you will receive any lesser included offenses
           that the jury can consider or not. Knowing that, does that affect your decision here?

           [Petitioner]: No, Your Honor.

           THE COURT: Is there anything further that you want to put on the record, counsel?

           [Trial counsel]: Nothing further for this record, Your Honor. I mean, if you would
           like me to sort of discuss what I anticipate being a possibility for us as far as lesser
           includeds [sic], I can do that.

           THE COURT: No, I don’t really need that now. The fact is, we’ll be starting the trial
           and I don’t really know what lesser includeds [sic] will be requested or what I’ll give
           and it’s – I don’t usually know until I hear the evidence at trial. So what I’m saying
           is it’s kind of an unknown that you’re going to play this trial for minimization, to
           minimize the punishment and there is a lot of unknowns. That’s the point I was
           trying to make. If you are comfortable with that and you still wish to pursue this line
           of defense, then I’ll allow it. Is that what you want to do?

           [Petitioner]: Yes, Your Honor.

           THE COURT: Let’s go off the record and be in recess.

   Dkt. # 9-2, Tr. Trial vol. 1, at 29-32.

           During opening statements, trial counsel admitted that petitioner did not “dispute that . . . he

   got into an accident, that he was driving that truck, and he hit and he killed Christina Bradshaw.”

   Dkt. # 9-3, Tr. Trial vol. 2, at 177 [260]. The State presented testimony from Rose and Alsobrook,

   both of whom testified they saw petitioner steal the flatbed truck, reported the theft by calling 911

   and followed him until the fatal collision. Dkt. # 9-3, Tr. Trial vol. 2, at 253-61 [336-44], 271 [354].

   The State also presented testimony from several of the eyewitnesses who testified they lived near the

   intersection, heard the crash and saw petitioner crawl out of the truck and run away after the crash.

   Dkt. # 9-4, Tr. Trial vol. 3, at 78-80 [441-43], 82-86 [445-49], 88-93 [451-56], 95-101 [458-64]. In

   addition, the State presented evidence that McGinnis could be excluded as a major contributor of



                                                      7
Case 4:17-cv-00209-CVE-FHM Document 16 Filed in USDC ND/OK on 09/18/20 Page 8 of 31




   DNA found on the items of clothing left behind by the driver of the truck, but petitioner could not

   be excluded as a major contributor of that DNA. Dkt. # 9-4, Tr. Trial vol. 3, at 135-50 [498-513].

   Finally, the State introduced both parts of petitioner’s videotaped post-arrest interview, State’s

   Exhibits 99 and 99A, and both were played for the jury in open court. Dkt. # 9-5, Tr. Trial vol. 4,

   at 16-18 [556-558], 21 [561].

           Petitioner was the only defense witness.6 He testified that he knowingly drove a stolen truck

   to a business where he intended to steal a flatbed trailer, that he cut the lock off the gate with bolt

   cutters and stole the trailer, that he was driving with a suspended license when he failed to stop at

   the stop sign at East 9th Street and Richmond Avenue, that he caused the collision that killed

   Bradshaw and that he discarded the items of clothing that were submitted for forensic testing as he

   ran from the scene of the accident. Dkt. # 9-5, Tr. Trial vol. 4, at 42-54 [582-94], 76-81 [616-21].

   Petitioner also testified that the first part of his interview “was a complete lie” and that he tried to

   blame McGinnis for the fatal crash because he “was scared of the consequences.” Id. at 55 [595].

   When trial counsel asked petitioner why he ultimately told the officers the truth, petitioner testified,

   “I just couldn’t hold it in no more, as in it was just eating at me for holding in the truth and just

   sitting there trying to base my life off lies.” Id.

           At the jury instructions conference, trial counsel requested instructions on lesser-included-

   offenses of first degree manslaughter and negligent homicide, arguing that the jury could find him

   guilty of either offense. Dkt. # 9-5, Tr. Trial vol. 4, at 87-88 [627-28]. Citing the evidence and

   testimony presented at trial, the trial court denied his requested instructions. Id. at 88 [628]. During


   6
           Before petitioner testified, the trial court placed him under oath, questioned him and
           confirmed that petitioner decided to testify “freely and voluntarily.” Dkt. # 9-5, Tr. Trial vol.
           4, at 31-36 [571-76].

                                                         8
Case 4:17-cv-00209-CVE-FHM Document 16 Filed in USDC ND/OK on 09/18/20 Page 9 of 31




   closing arguments, trial counsel told the jury that the trial was “not about guilt or innocence” because

   petitioner “admitted to everything” and was “guilt[y] of every single charge.” Dkt. # 9-6, Tr. Trial

   vol. 5, at 28 [661]. Counsel advised the jury that the sentencing range for second degree felony

   murder was 10 years to life and argued that a 15-year prison sentence would be a “just sentence”

   because petitioner was 31 years old, he had no prior felonies, he had a family, he did not intend to

   kill Bradshaw, and he accepted responsibility for his actions. Dkt. # 9-6, Tr. Trial vol. 5, at 28-43

   [661-76].

           At the conclusion of the trial, the jury found petitioner guilty as charged and recommended

   a life sentence (count 1), five years’ imprisonment (count 2), ten years’ imprisonment (count 4) and

   a $500 fine (count 5).7 Dkt. # 9-6, Tr. Trial vol. 5, at 69-71 [702-04]. The trial court formally

   sentenced petitioner on December 8, 2014, adopted the jury’s recommendations, and ordered the

   prison sentences to be served consecutively. Dkt. # 9-10, O.R. vol. 2, at 123-33 [307-18].

           Represented by appellate counsel, petitioner filed a direct appeal in the Oklahoma Court of

   Criminal Appeals (OCCA), raising five propositions of error. Dkt. # 8-1, Appellant’s Am. Br., at

   2. In an unpublished summary opinion filed April 19, 2016, the OCCA denied each proposition on

   the merits and affirmed his convictions and sentences. Bauders v. State, Case No. F-2014-1064

   (Okla. Crim. App. 2016) (unpublished) (hereafter, OCCA Op.), at 7. Petitioner did not seek further

   direct review by filing a petition for writ of certiorari in the United States Supreme Court. Dkt. #




   7
           The jury recommended a two-year prison sentence for the grand larceny conviction (count
           3). Dkt. # 9-9, O.R. vol. 1, at 189 [184]. But because the grand larceny conviction was the
           underlying felony for the felony-murder conviction it merged with the murder conviction and
           the trial court dismissed count 3 during the formal sentencing hearing. Id. at 4-5 [1-2].

                                                      9
Case 4:17-cv-00209-CVE-FHM Document 16 Filed in USDC ND/OK on 09/18/20 Page 10 of 31




    2, Pet., at 4. Petitioner also did not file any applications for postconviction relief or other collateral

    review in state court. Id.

            Represented by the same attorney who represented hin on direct appeal in the OCCA,

    petitioner filed the instant federal habeas petition on April 18, 2017. Dkt. # 2, Pet., at 1. He seeks

    federal habeas relief on three of the five claims he asserted on direct appeal. Id. at 4.

                                                DISCUSSION

    I.      Legal framework

            The Antiterrorism and Effective Death Penalty Act (AEDPA) governs this Court’s review.

    Because petitioner is a state prisoner he cannot obtain federal habeas relief unless he shows that he

    “is in custody in violation of the Constitution or laws or treaties of the United States.” 28 U.S.C.

    § 2254(a). And because the OCCA adjudicated his federal claims on the merits, this Court may not

    grant habeas relief unless petitioner first demonstrates that the OCCA’s adjudication of his claims

    “resulted in a decision that” either (1) “was contrary to . . . clearly established Federal law,” 28

    U.S.C. § 2254(d)(1), (2) “involved an unreasonable application of clearly established Federal law,”

    id., or (3) “was based on an unreasonable determination of the facts in light of the evidence presented

    in the State court proceeding,” id. § 2254(d)(2). As used in § 2254(d)(1), the phrase “clearly

    established Federal law” means “the governing legal principle or principles” stated in “the holdings,

    as opposed to the dicta, of [the Supreme Court’s] decisions as of the time of the relevant state-court

    decision.” Lockyer v. Andrade, 538 U.S. 63, 71-72 (2003) (quoting Williams v. Taylor, 529 U.S.

    362, 412 (2000)); see also House v. Hatch, 527 F.3d 1010, 1015 (10th Cir. 2008) (explaining that

    “Supreme Court holdings—the exclusive touchstone for clearly established federal law—must be

    construed narrowly and consist only of something akin to on-point holdings”).


                                                       10
Case 4:17-cv-00209-CVE-FHM Document 16 Filed in USDC ND/OK on 09/18/20 Page 11 of 31




            “A state-court decision is only contrary to clearly established federal law if it ‘arrives at a

    conclusion opposite to that reached by’ the Supreme Court, or ‘decides a case differently’ than the

    Court on a ‘set of materially indistinguishable facts.’” Wood v. Carpenter, 907 F.3d 1279, 1289

    (10th Cir. 2018) (quoting Williams, 529 U.S. at 412-13). “A state court’s decision unreasonably

    applies federal law if it ‘identifies the correct governing legal principle’ from the relevant Supreme

    Court decisions but applies those principles in an objectively unreasonable manner.” Id. (quoting

    Wiggins v. Smith, 539 U.S. 510, 520 (2003)). But “a state court’s application of federal law is only

    unreasonable if ‘all fairminded jurists would agree that the state court decision was incorrect.’” Id.

    (quoting Frost v. Pryor, 749 F.3d 1212, 1225 (10th Cir. 2014)). Lastly, “a state-court decision

    unreasonably determines the facts if the state court ‘plainly misapprehend[ed] or misstate[d] the

    record in making [its] findings, and the misapprehension goes to a material factual issue that is

    central to petitioner’s claim.’” Wood, 907 F.3d at 1289 (quoting Byrd v. Workman, 645 F.3d 1159,

    1170-72 (10th Cir. 2011)). And, in considering a challenge to the state court’s factual determination,

    a federal court must presume the correctness of the state court’s factual findings unless the petitioner

    rebuts that presumption “by clear and convincing evidence.” 28 U.S.C. § 2254(e)(1).

            The standards set forth in § 2254(d) make it difficult, but not impossible, to obtain federal

    habeas relief on “claims already rejected in state proceedings.” Harrington v. Richter, 562 U.S. 86,

    102 (2011). This is by design because the federal remedy of habeas corpus is intended to be “a

    ‘guard against extreme malfunctions in the state criminal justice systems,’ not a substitute for

    ordinary error correction through appeal.” Id. at 102-03 (quoting Jackson v. Virginia, 443 U.S. 307,

    332 n.5 (1979) (Stevens, J., concurring in judgment)).




                                                      11
Case 4:17-cv-00209-CVE-FHM Document 16 Filed in USDC ND/OK on 09/18/20 Page 12 of 31




            Moreover, even if a habeas petitioner satisfies § 2254(d)’s exacting standards, it does not

    necessarily follow that the petitioner is entitled to habeas relief. Rather, it merely permits the federal

    court to review the petitioner’s federal claims de novo, without deference to the state court’s

    decision. Milton v. Miller, 744 F.3d 660, 670-71 (10th Cir. 2014). If the federal court finds a

    constitutional error on de novo review, it then “must assess the prejudicial impact of [that]

    constitutional error . . . under the ‘substantial and injurious effect’ standard set forth in Brecht [v.

    Abrahamson, 507 U.S. 619 (1993)], whether or not the state appellate court recognized the error and

    reviewed it for harmlessness.” Fry v. Pliler, 551 U.S. 112, 121-22 (2007). Under the Brecht

    standard, a federal court will grant habeas relief only if it “is in grave doubt as to the harmlessness

    of an error that affects substantial rights.” O’Neal v. McAninch, 513 U.S. 432, 445 (1995).

            With this legal framework in mind, the Court turns to petitioner’s claims.

    II.     Analysis

            Petitioner seeks federal habeas relief on three of the five claims he presented to the OCCA

    on direct appeal. First, he claims that the trial court violated his Fifth Amendment right against self-

    incrimination by erroneously admitting at trial the involuntary and coerced statements he made

    during the second part of his post-arrest interview (claim one). Dkt. # 2, Pet., at 12-18. Second, he

    claims that the trial court deprived him of his Sixth and Fourteenth Amendment rights to a fair trial

    and due process by denying his request for lesser-included-offense instructions (claim two). Id. at

    18-21. Third, he claims that he was deprived of his Sixth Amendment right to the effective

    assistance of counsel because trial counsel persuaded him to concede guilt at trial and ask the jury

    for leniency but counsel failed to investigate and present mitigating evidence to support his request

    for a lesser sentence (claim three). Id. at 21-24.


                                                       12
Case 4:17-cv-00209-CVE-FHM Document 16 Filed in USDC ND/OK on 09/18/20 Page 13 of 31




            Respondent concedes, and the Court finds, that petitioner timely filed his habeas petition, see

    28 U.S.C. § 2244(d)(1)(A), and exhausted claims one and two by presenting them to the OCCA on

    direct appeal, see id. § 2254(b)(1)(A). Dkt. # 8, Resp., at 2. Respondent contends that a portion of

    claim three is unexhausted, but urges the Court to deny claims one and three on the merits because

    28 U.S.C. § 2254(d) bars relief on both claims. Id. at 2, 15-21, 26-36. Respondent contends that

    claim two should be denied because there is no clearly established federal law requiring the giving

    of lesser-included-offense instructions in noncapital cases. Id. at 21-22. Alternatively, respondent

    contends that even if claim two alleges a cognizable due-process claim petitioner is not entitled to

    federal habeas relief because the alleged error did not deprive petitioner of his fundamental right to

    a fair trial. Id. at 22-26.

            A.      Claim one: admission of interview statements

            Petitioner first claims that the State violated his Fifth Amendment right against self-

    incrimination by admitting at trial the incriminating statements he made during the second part of

    his post-arrest interview. Dkt. # 2, Pet., at 12-18. He alleges his statements were involuntary

    because the interview was “long and extensive,” it occurred “late at night,” “he was exhausted,” he

    “had been deprived of sleep” and coerced because Officer Rose used a “psychological ploy” of

    feigned friendliness and a false promise of leniency to persuade petitioner to return to the interview

    room for the second part of the interview. Id.; Dkt. # 11, Reply, at 3-4.

            Under clearly established federal law, the admissibility of a confession turns on whether,

    under the totality of the circumstances, the defendant’s statements were voluntarily made.

    Schneckloth v. Bustamonte, 412 U.S. 218, 225-26 (1973); Carter v. Bigelow, 787 F.3d 1269, 1295

    (10th Cir. 2015). If the defendant’s “will has been overborne and his capacity for self-determination


                                                      13
Case 4:17-cv-00209-CVE-FHM Document 16 Filed in USDC ND/OK on 09/18/20 Page 14 of 31




    critically impaired,” then his incriminating statements are involuntary and inadmissible.

    Bustamonte, 412 U.S. at 225-26 (quoting Columbe v. Connecticut, 367 U.S. 568, 602 (1961)).

    Conversely, if the defendant’s incriminating statements are “the product of an essentially free and

    unconstrained choice,” then those statements are voluntary and admissible. Id. at 225 (quoting

    Columbe, 367 U.S. at 602). In applying the totality-of-the-circumstances test, a reviewing court

    must consider “both the characteristics of the accused and the details of the interrogation.”

    Bustamonte, 412 U.S. at 226. Relevant factors to consider “include the youth, intelligence, and

    education of the accused, whether he was read his rights, the ‘repeated and prolonged nature of the

    questioning,’ and the use of physical punishment.” Carter, 787 F.3d at 1295 (quoting Bustamonte,

    412 U.S. at 226). In addition, the reviewing court should consider whether law enforcement officers

    used promises of leniency or psychological coercion to obtain incriminating statements from the

    defendant. See Rodgers v. Richmond, 365 U.S. 534, 540 (1961) (“[C]onvictions following the

    admission into evidence of confessions which are involuntary, i.e., the product of coercion, either

    physical or psychological, cannot stand.”); Sharp v. Rohling, 793 F.3d 1216, 1229 (10th Cir. 2015)

    (“Under Supreme Court and Tenth Circuit precedent, a promise of leniency is relevant to

    determining whether a confession was involuntary and, depending on the totality of the

    circumstances, may render a confession coerced.” (quoting Clanton v. Cooper, 129 F.3d 1147, 1159

    (10th Cir. 1997))).

           Applying these legal principles, the OCCA rejected petitioner’s challenge to the trial court’s

    admission of his interview statements, stating,

           [a] voluntary confession is one which ‘is the product of an essentially free and
           unconstrained choice by its maker.’ Johnson, 2012 OK CR 5, ¶ 14, 272 P.3d at 727;
           Young v. State, 2008 OK CR 25, ¶ 19, 191 P.3d 601, 607. The State must show by


                                                      14
Case 4:17-cv-00209-CVE-FHM Document 16 Filed in USDC ND/OK on 09/18/20 Page 15 of 31




           a preponderance of the evidence that a confession is voluntary, and the district court
           determines the issue by considering the totality of the circumstances. Young, 2008
           OK CR 25, ¶ 19, 191 P.3d at 607. On appeal, we determine whether competent
           evidence supports the district court’s finding that the statement was voluntary. Id.
           As long as there are not threats or promises made, police may urge suspects to
           cooperate and to tell the truth. Underwood v. State, 2011 OK CR 12, ¶ 34, 252 P.3d
           221, 239. Even aggressive police questioning does not constitute coercion, where the
           record indicates a defendant answers questions voluntarily. Young, 2008 OK CR 25,
           ¶ 24, 191 P.3d at 608. The record here does not support Bauders’ claim that officers
           promised to have his charges dropped, or promised him anything else, in return for
           a confession; there is no merit to his claim that the officer’s friendly attitude
           amounted to psychological coercion.

    Dkt. # 8-3, OCCA Op., at 2-3.

           Respondent contends that § 2254(d) bars relief on this claim, but petitioner disagrees.

    Petitioner argues that the OCCA’s decision rests both on an unreasonable determination of the facts,

    under § 2254(d)(2), and on an unreasonable application of clearly established federal law, under

    § 2254(d)(1). Dkt. # 2, Pet., at 12-17; Dkt. # 11, Reply, at 3-4.8

           Having reviewed the state-court record, including both parts of petitioner’s videotaped

    interview, the Court agrees with respondent that § 2254(d) bars relief on claim one. The OCCA

    found that the trial court’s factual findings were supported by substantial competent evidence and

    relied on those findings to conclude that petitioner’s statements were voluntary and admissible. Dkt.




    8
           Petitioner does not appear to argue, under § 2254(d)(1), that the OCCA’s decision is contrary
           to clearly established federal law. Dkt. # 2, Pet., at 12-18. Nor could he prevail on that
           argument if he made it. As respondent contends, even though the OCCA cited only state law
           in its analysis of petitioner’s Fifth Amendment claim, the OCCA correctly identified the legal
           principles that govern that claim. Dkt. # 8, Resp., at 17; Dkt. # 8-3, OCCA Op., at 2-3; see
           Williams, 529 U.S. at 406 (discussing application of § 2254(d)’s “contrary to” clause);
           Webber v. Scott, 390 F.3d 1169, 1174 (10th Cir. 2004) (“Deference is accorded to a state
           court result even when the state court fails to discuss any federal law rationale for its decision
           or cite to any federal authority.”).

                                                      15
Case 4:17-cv-00209-CVE-FHM Document 16 Filed in USDC ND/OK on 09/18/20 Page 16 of 31




    # 8-3, OCCA Op., at 3. The state-court record demonstrates that the OCCA both reasonably

    determined the facts and reasonably applied the law.

           As previously discussed, the trial court held a pretrial hearing to determine the admissibility

    of petitioner’s statements. Dkt. # 9-1, Tr. Hr’g, at 1-5. At that hearing, Officer Rose testified that

    petitioner’s post-arrest interview began late in the evening, that the second part of the interview

    lasted about 40-45 minutes, that petitioner appeared tired and upset but coherent during the

    interview, that petitioner did not appear to be under the influence of alcohol or drugs, that neither

    he nor Sergeant Witt drew a weapon or otherwise threatened or coerced petitioner to make a

    statement, and that neither officer made any promises to petitioner in exchange for waiving his

    Miranda rights. Id. at 8-10, 14-17. Rose further testified that after the first part of the interview

    ended and he completed petitioner’s paperwork he decided to “visit with” petitioner in the holding

    area. Id. at 11-12. When asked at the hearing to “explain just the general outline of that

    conversation,” Rose testified:

           It was really one-sided to begin with. [Petitioner] was still, I believe, laying down
           kind of on the bench and I’ve got to wake him up to get his attention. I told him man
           to man, you know, ‘this is your arrest and booking sheet.’ I explained what it is. I
           explained the charges that I had written on the front of the arrest and booking sheet,
           and I simply stated to him that I didn’t think that this was the way that he wanted to
           go away from here.

    Dkt. # 9-1, Tr. Hr’g, at 12. According to Rose, petitioner appeared to be awake and listening to him

    when Rose “just basically told him that [he] thought that [petitioner] had more to say.” Id. at 13.

    Rose also told petitioner that the officers “had evidence to believe that he did commit the crime and

    that [Rose] didn’t want him to go into county jail without at least giving [the officers] some type of

    statement concerning the collision.” Id. After speaking with Rose, petitioner agreed to return to the



                                                     16
Case 4:17-cv-00209-CVE-FHM Document 16 Filed in USDC ND/OK on 09/18/20 Page 17 of 31




    interview room. Dkt. # 9-1, Tr. Hr’g, at 13. Rose testified that he did not force petitioner to resume

    the interview. Id.

            Petitioner also testified at the pretrial hearing. He described his holding-area conversation

    with Officer Rose as follows:

            [Rose] came in there and he woke me up and was sitting there talking with me,
            basically telling me what all was going to happen, basically what I had been charged
            with and everything else. You know, I told him, I said, “Man, that’s a lot of charges
            to be facing with two kids, one on the way and a wife and family, you know, and
            everything else.” And he basically told me that, if I would go in there and tell them
            – basically admit guilt, that it would look better, not just for, one, in front of a jury
            of my peers, but also he could get the District Attorney to drop it down to vehicular
            manslaughter.

    Dkt. # 9-1, Tr. Hr’g, at 40. Petitioner testified that he understood Rose’s statement about the district

    attorney to be a “promise” and testified that Rose said “he could get it done.” Id. He further testified

    that Rose told him that vehicular manslaughter “didn’t carry such a hefty – not hefty fine but hefty

    amount of time.” Id. According to petitioner, his conversation with Rose prompted him to engage

    in the second part of the interview. Id. at 40-41. Petitioner also testified that he felt like Rose

    “promised to have something done” and that Rose’s promise “coerced [him] into talking with

    [Rose].” Id. at 41.

            On cross-examination, the prosecutor asked petitioner whether he remembered when

    Sergeant Witt asked him, during the second portion of the interview, why he decided to resume the

    interview. Dkt. # 9-1, Tr. Hr’g, at 41. Petitioner testified that he lied when he told Sergeant Witt

    that he decided to resume the interview because he “had something more [he] had to tell him.” Id.

    at 41-42. He also testified that he lied when he told Witt that Officer Rose had not promised him

    anything in exchange for his statement. Id. at 42. At the hearing, petitioner maintained that Rose



                                                       17
Case 4:17-cv-00209-CVE-FHM Document 16 Filed in USDC ND/OK on 09/18/20 Page 18 of 31




    did, in fact, promise him that Rose would get the district attorney to reduce the murder charge to

    vehicular manslaughter. Dkt. # 9-1, Tr. Hr’g, at 43. After petitioner testified, the State called

    Officer Rose as a rebuttal witness. Id. at 44. Rose testified he made no promise to petitioner during

    the holding-area conversation that he would arrange for the district attorney to reduce the murder

    charge to vehicular manslaughter. Id. at 44-47.

           In addition to hearing testimony from Office Rose and petitioner, the trial court reviewed

    petitioner’s videotaped interview. Dkt. # 9-1, Tr. Hr’g, at 36-37. During the first part of the

    interview, Sergeant Witt advised petitioner of his Miranda rights. State’s Ex. 99, at 22:56-22:59.

    Petitioner stated that he understood those rights and signed a written form waiving his rights. Id.

    Petitioner told Witt that he was 30 years old, that he had completed school through the eighth grade,

    that he dropped out of school in ninth grade, and that he understood English. Id. at 22:56-22:59,

    23:21. Petitioner also denied that he was under the influence of drugs or alcohol during the

    interview. Id. at 22:56-22:59. During the second part of the interview, Witt asked petitioner why

    he had agreed to resume the interview after speaking with Officer Rose, and petitioner stated he

    “wanted to get it off his chest” and that Rose did not threaten him to resume the interview. State’s

    Ex. 99A, at 25:32-25:41, 26:05-26:09. Petitioner also stated that neither officer made him any

    promises in exchange for his decision to resume the interview. Id. at 30:45-31:24. Later in the

    interview, petitioner stated that he was admitting the truth because he did not want people to think

    he was a “bad person” and because he felt remorse. Id. at 32:33-32:55.

           After hearing brief arguments and on the basis of the evidence presented at the hearing,

    including petitioner’s videotaped interview, the trial court determined that petitioner’s statements

    were voluntarily and admissible. Dkt. # 9-1, Tr. Hr’g, at 49. The court found that petitioner’s


                                                      18
Case 4:17-cv-00209-CVE-FHM Document 16 Filed in USDC ND/OK on 09/18/20 Page 19 of 31




    “confession” during the second part of the interview was the result of his “voluntary decision” to talk

    to the officers. Dkt. # 9-1, Tr. Hr’g, at 49. Referring to the videotaped interview, the court found

    that petitioner “was asked repeatedly why he [decided to confess], and he said it’s been weighing on

    him. He can’t sleep, he’s not a killer, and it’s been weighing on him. The detectives gave him every

    opportunity to explain all of the reasons why he was making this statement and even then discussed

    at length, Sergeant Witt did, all of the things that happened while [Officer Rose and petitioner] were

    not on camera.” Id. at 49-50. The court further found that Officer Rose’s testimony was “credible

    and consistent with” the videotaped interview whereas petitioner’s testimony was “directly

    inconsistent” with the statements he made during the second part of the interview as to why he

    decided to confess. Id. at 50.

            Because the transcript from the Jackson v. Denny hearing and the videotape of petitioner’s

    interview fully support the factual underpinnings of the OCCA’s decision and its legal conclusion

    that petitioner’s statements were voluntary and admissible, § 2254(d) bars petitioner’s request for

    habeas relief. The Court therefore denies claim one.

            B.      Claim two: refusal to give lesser-included-offense instructions

            Next, petitioner claims that the State violated his Sixth Amendment right to a fair trial and

    his Fourteenth Amendment right to due process because the trial court refused his request to instruct

    the jury on the lesser-included-offenses of first degree manslaughter and negligent homicide. Dkt.

    # 2, Pet., at 18-21.

            Applying an abuse of discretion standard, the OCCA rejected petitioner’s jury-instruction

    claim. Dkt. # 8-3, OCCA Op., at 3. Relying on state law, the OCCA stated that “[a] trial court

    should instruct on lesser included or related offenses that are supported by the evidence, asking


                                                      19
Case 4:17-cv-00209-CVE-FHM Document 16 Filed in USDC ND/OK on 09/18/20 Page 20 of 31




    whether the evidence might allow a jury to acquit the defendant of the charged offense and convict

    him of the lesser offense.” Dkt. # 8-3, OCCA Op., at 3. The OCCA found that the record supported

    “the trial court’s decision that evidence did not support instruction on either of [petitioner’s]

    requested lesser offenses.” Id. The OCCA reasoned that petitioner “confessed, to the police and on

    the stand, to all the elements of second degree felony murder – he committed a homicide while

    engaged in the felony of grand larceny.” Id. It further reasoned that while there was some evidence

    in the record that may have supported his requested instructions, “jurors could not have believed that

    evidence and still acquitted [petitioner] of the charged offense of second degree felony murder.” Id.

            Respondent contends that petitioner is not entitled to habeas relief on claim two because there

    is no clearly established federal law requiring the giving of lesser-included-offense instructions in

    noncapital cases. Dkt. # 8, Resp., at 21-22. The Court agrees. In Beck v. Alabama, 447 U.S. 625

    (1980), the Supreme Court “held that the death penalty may not be imposed ‘when the jury was not

    permitted to consider a verdict of guilt of a lesser included non-capital offense, and when the

    evidence would have supported such a verdict.” Bobby v. Mitts, 563 U.S. 395, 397 (2011) (quoting

    Beck, 447 U.S. at 627). But the Beck Court declined to “decide whether the Due Process Clause

    would require the giving of such instructions in a noncapital case.” 447 U.S. at 638 n.14; see also

    Dockins v. Hines, 374 F.3d 935, 938 (10th Cir. 2004) (“The Supreme Court has never recognized

    a federal constitutional right to a lesser included offense instruction in non-capital cases, and neither

    has [the Tenth Circuit].”). Because Beck has not been extended to noncapital cases, the Tenth

    Circuit applies “a rule of ‘automatic non-reviewability’” when, as here, the petitioner complains that

    lesser-included-offense instructions were not given in a noncapital case. Dockins, 374 F.3d at 938;

    Chavez v. Kerby, 848 F.2d 1101, 1103 (10th Cir. 1988) (“[I]n [the Tenth] Circuit there is . . .


                                                       20
Case 4:17-cv-00209-CVE-FHM Document 16 Filed in USDC ND/OK on 09/18/20 Page 21 of 31




    ‘automatic non-reviewability’ of the lesser included offense argument as a basis for federal habeas

    corpus relief, regardless of whether the evidence was such as to support the giving of an instruction

    on a lesser included offense,” in a noncapital case). Because petitioner was neither charged with nor

    convicted of a capital offense, he fails to state a cognizable federal habeas claim arising from the

    OCCA’s decision that the trial court did not abuse its discretion in denying his request for lesser-

    included-offense instructions.

            Further, even if the Dockins rule did not automatically bar habeas review, § 2254(d)(1) bars

    habeas relief because, given that Beck does not apply in noncapital cases, petitioner cannot show that

    the OCCA’s rejection of his jury-instruction claim was contrary to or an unreasonable application

    of clearly established federal law. See Eizember v. Trammell, 803 F.3d 1129, 1144 (10th Cir. 2015)

    (“[U]nder AEDPA, [a federal] court is authorized to intervene only when state courts fail to apply

    the Supreme Court’s existing and clearly established teachings reasonably, not when they fail to

    extend them in new and novel ways.”); House, 527 F.3d at 1017 (“[T]he threshold determination that

    there is no clearly established federal law is analytically dispositive in the § 2254(d)(1) analysis.

    That is, without clearly established federal law, a federal habeas court need not assess whether a state

    court’s decision was ‘contrary to’ or involved an ‘unreasonable application’ of such law.”).9


    9
            Petitioner does not appear to argue that the OCCA’s decision on the alleged jury-instruction
            error rests on an unreasonable determination of the facts, under § 2254(d)(2). Dkt. # 2, Pet.,
            at 18-21; Dkt. # 11, Reply, at 4-6. And because petitioner is represented by counsel, the
            Court need not liberally construe his petition as making that argument. See Hall v. Bellmon,
            935 F.2d 1106, 1110 (1991) (providing that courts must liberally construe pleadings drafted
            by pro se litigants). Petitioner instead appears to ask this Court to review the evidence de
            novo to determine whether lesser-included-offense instructions were warranted by the
            evidence. Dkt. # 2, Pet., at 18-21; Dkt. # 11, Reply, at 4-6. However, because the OCCA
            adjudicated his jury-instruction claim on the merits, this Court cannot employ de novo
            review unless and until petitioner satisfies the standards set forth in § 2254(d). Milton, 744
            F.3d at 670-71. Petitioner fails to satisfy those standards for the reasons just discussed.

                                                      21
Case 4:17-cv-00209-CVE-FHM Document 16 Filed in USDC ND/OK on 09/18/20 Page 22 of 31




            Finally, at least a portion of petitioner’s argument could be read as asserting that the OCCA

    failed to properly apply state law when it rejected his jury-instruction claim. See Dkt. # 2, Pet., at

    19 (arguing, “Under Oklahoma law, a trial court should instruct on a lesser included or related

    offenses that are supported by the evidence that might allow a jury to acquit the defendant of a

    charged offense and convict him of the lesser offense”); Dkt. # 11, Reply, at 5 (“Looking to State

    law, a defendant is entitled to an instruction on all lesser included offenses sufficiently supported by

    the evidence.). Under § 2254(a), “[i]t is only noncompliance with federal law that renders a State’s

    criminal judgment susceptible to collateral attack in the federal courts.” Wilson v. Corcoran, 562

    U.S. 1, 5 (2010) (emphasis in original). Thus, to the extent petitioner argues that the OCCA failed

    to comply with state law when it determined that the evidence did not support his requested

    instructions, he fails to state a cognizable federal claim.

            For these reasons, petitioner is not entitled to federal habeas relief on his jury-instruction

    claim. The Court therefore denies claim two.

    C.      Claim three: ineffective assistance of trial counsel

            In his third and final claim, petitioner contends that he was denied his Sixth Amendment right

    to the effective assistance of counsel, as interpreted in Strickland v. Washington, 466 U.S. 668

    (1984). Dkt. # 2, Pet., at 21-24; Dkt. # 11, Reply, at 6-8. He alleges that trial counsel “unilaterally”

    decided to have him “admit [his] guilt and let the jury decide the punishment” and then “went against

    prevailing professional norms in not presenting any mitigating evidence.” Dkt. # 2, Pet., at 22-24.

    Petitioner further alleges that trial counsel’s deficient performance prejudiced him because “[h]ad

    trial counsel presented mitigating evidence at trial, the jury could have given [petitioner] a lesser

    sentence.” Id. at 24.


                                                      22
Case 4:17-cv-00209-CVE-FHM Document 16 Filed in USDC ND/OK on 09/18/20 Page 23 of 31




           The Sixth Amendment guarantees a defendant’s right to the assistance of counsel in criminal

    proceedings. Strickland, 466 U.S. at 686. And “effective assistance” is necessary “to ensure a fair

    trial.” Id. “The benchmark for judging any claim of ineffectiveness must be whether counsel’s

    conduct so undermined the proper functioning of the adversarial process that the trial cannot be

    relied on as having produced a just result.” Id. To establish a Sixth Amendment violation, a

    defendant must demonstrate deficient performance and resulting prejudice. Id. at 687. “The proper

    measure of attorney performance [is] simply reasonableness under prevailing professional norms.”

    Id. at 688. And an attorney’s deficient performance “does not warrant setting aside the judgment of

    a criminal proceeding if the error had no effect on the judgment.” Id. at 691. Thus, a defendant

    alleging general ineffectiveness “must show that there is a reasonable probability that, but for

    counsel’s unprofessional errors, the result of the proceeding would have been different. A

    reasonable probability is a probability sufficient to undermine confidence in the outcome.”

    Strickland, 466 U.S. at 693-94.

           The Strickland standard, as applied on direct appeal, is “highly deferential.” 466 U.S. at 689.

    The reviewing court “must indulge a strong presumption that counsel’s conduct falls within the wide

    range of reasonable professional assistance.” Id. Under § 2254(d), habeas review of a Strickland

    claim that was adjudicated on the merits in state court is “doubly deferential.” Knowles v.

    Mirzayance, 556 U.S. 111, 123 (2009). “When 2254(d) applies, the question is not whether

    counsel’s actions were reasonable. The question is whether there is any reasonable argument that

    counsel satisfied Strickland’s deferential standard.” Richter, 562 U.S. at 105. And because “[t]he

    Strickland standard is a general one . . . the range of reasonable applications is substantial,” making




                                                      23
Case 4:17-cv-00209-CVE-FHM Document 16 Filed in USDC ND/OK on 09/18/20 Page 24 of 31




    it even more difficult for a habeas petitioner to show that the state court’s application of

    Strickland was objectively unreasonable. Richter, 562 U.S. at 105.

            1.      Failure to exhaust

            Preliminarily, respondent contends that the portion of claim three challenging counsel’s

    failure to investigate and present mitigating evidence is not exhausted. Dkt. # 8, Resp., at 30-31.

    In his reply, petitioner asserts that he “raised and [the] OCCA examined whether counsel was

    ineffective in his trial strategy, including the presentation, or lack thereof, mitigation evidence. Thus,

    the claim was examined at the State level.” Dkt. # 11, Reply, at 7.

            The AEDPA generally “prohibits federal courts from granting habeas relief to state prisoners

    who have not exhausted available state remedies.” Ellis v. Raemisch, 872 F.3d 1064, 1076 (10th

    Cir. 2017); see also 28 U.S.C. § 2254(b)(1). To satisfy the exhaustion requirement, “a federal habeas

    petitioner [must] provide the state courts with a ‘fair opportunity’ to apply controlling legal

    principles to the facts bearing upon his constitutional claim.” Grant v. Royal, 886 F.3d 874, 890

    (10th Cir. 2018) (alteration in original) (quoting Anderson v. Harless, 459 U.S. 4, 6 (1982)). This

    means, inter alia, that the “state-court claim must be the ‘substantial equivalent’ of its federal habeas

    counterpart.” Id. at 891 (quoting Picard v. Connor, 404 U.S. 270, 278 (1971)); see, e.g., Smallwood

    v. Gibson, 191 F.3d 1257, 1267 (10th Cir. 1999) (holding that an ineffective-assistance-of-counsel

    claim was not exhausted when petitioner “raised an ineffective assistance of counsel claim on direct

    appeal [but] based it on different reasons than those expressed in his habeas petition”).

            Here, as respondent contends, the Sixth Amendment claim petitioner presents in his habeas

    petition differs from the claim he presented in the OCCA on direct appeal. Dkt. # 8, Resp., at 30-31.

    On direct appeal, petitioner alleged trial counsel was ineffective for failing to adequately


                                                       24
Case 4:17-cv-00209-CVE-FHM Document 16 Filed in USDC ND/OK on 09/18/20 Page 25 of 31




    communicate with him, as required by Oklahoma Rules of Professional Conduct 1.4(a)(2), about

    trial strategy and potential defenses. Dkt. # 8-1, Appellant’s Am. Br., at 22-23. He further alleged

    that the “only option” offered by trial counsel “was to try the case on punishment, and admit guilt.”

    Id. at 22. Within this claim, petitioner also argued that because Oklahoma law does not permit “a

    trial on punishment only,” trial counsel “was ineffective for recommending that procedure to the

    [trial court].” Id. at 23-24.10

            In his habeas petition, petitioner alleges that trial counsel “deviated from prevailing

    professional norms” when he “unilaterally made the decision to have a ‘sentencing trial’” and when

    he failed to “present[] any mitigating evidence.” Dkt. # 2, Pet., at 22-24. Focusing on the latter

    failure, petitioner argues:

            Although trying a case for punishment purpose only is primarily employed in capital
            defense cases to warrant mitigation in sparing a human’s life, trial counsel made the
            decision to employ such a tactic in this case. However, while not entirely improper,
            the purposes of a punishment only trial is to provide the jury with some kind of
            mitigating offense to be considered for sentencing. It is a prevailing professional
            norm that trial counsel would present mitigating factors to the jury such as the
            defendant’s background, education, employment record, mental and emotional
            stability, and family relationships.”

    Dkt. # 2, Pet., at 22-23. Citing ABA standards applicable to capital cases and citing capital cases

    from the U.S. Supreme Court and the OCCA, petitioner argues that trial counsel was ineffective for

    failing to investigate potential mitigation evidence and for failing to present mitigating evidence at

    trial. Id. at 23-24; Dkt. # 11, Reply, at 6-8. Petitioner further argues that “[t]rial counsel’s decision

    to beg the jury for mercy without giving any mitigating evidence or support that Mr. Bauders should


    10
            Petitioner also alleged in state court that trial counsel was ineffective for failing to object to
            the verdict form as to count 1. Dkt. # 8-1, Appellant’s Am. Br., at 24. The OCCA rejected
            that portion of his Sixth Amendment claim, Dkt. # 8-3, OCCA Op., at 4-5, and petitioner
            does not reassert it in his habeas petition, Dkt. # 2, Pet., at 22-24.

                                                       25
Case 4:17-cv-00209-CVE-FHM Document 16 Filed in USDC ND/OK on 09/18/20 Page 26 of 31




    not have been convicted at the maximum extent the law allowed (life) goes against the prevailing

    professional norms in cases where the strategic decision to go to trial admitting guilt and ask the jury

    for mercy is employed.” Dkt. # 2, Pet., at 24. Finally, he argues counsel’s performance prejudiced

    him because, “[h]ad trial counsel presented mitigating evidence at trial, the jury could have given

    Mr. Bauders a lesser sentence.” Id.

           Based on the foregoing, the Court agrees with respondent that petitioner did not properly

    exhaust the portion of claim three challenging trial counsel’s failure to investigate and present

    mitigating evidence. “Generally, a federal court should dismiss unexhausted claims without

    prejudice so that the petitioner can pursue available state-court remedies.” Grant, 886 F.3d at 891-92

    (quoting Bland v. Sirmons, 459 F.3d 999, 1012 (10th Cir. 2006)). “However, dismissal . . . is not

    appropriate if the state court would now find the [unexhausted] claims procedurally barred on

    independent and adequate state procedural grounds.” Id. at 892 (quoting Smallwood, 191 F.3d at

    1267). Thus, if the federal court finds that a state court would apply a procedural bar to the

    petitioner’s unexhausted claim, the federal court may apply an anticipatory procedural bar and deem

    the claim procedurally defaulted for purposes of habeas review. Id. And a federal court generally

    will not review a claim that has been procedurally defaulted unless the petitioner can show “cause

    for the default and actual prejudice as a result of the alleged violation of federal law” or that a

    “fundamental miscarriage of justice” will result if the court does not review the claim. Coleman v.

    Thompson, 501 U.S. 722, 750 (1991).

           The OCCA regularly imposes a procedural bar when a defendant seeks postconviction relief

    on the ground of ineffective assistance of trial counsel when that claim could have been, but was not,

    raised on direct appeal. See, e.g., Grant, 886 F.3d at 892; Cole v. Trammell, 755 F.3d 1142, 1158-59


                                                      26
Case 4:17-cv-00209-CVE-FHM Document 16 Filed in USDC ND/OK on 09/18/20 Page 27 of 31




    (10th Cir. 2014) (discussing independent and adequate nature of OCCA’s procedural bar as applied

    to ineffective-assistance-of-trial-counsel claims that could have been but were not raised on direct

    appeal). The Court therefore finds it appropriate to apply an anticipatory procedural bar and deem

    procedurally defaulted that portion of claim three alleging trial counsel was ineffective for failing

    to investigate and present mitigating evidence. Despite respondent’s argument in his response that

    this portion of claim three is unexhausted, petitioner does not show in his reply any “cause and

    prejudice” to explain the procedural default. Dkt. # 11, Reply, generally. And the evidence from

    trial, including petitioner’s own testimony, precludes application of the miscarriage-of-justice

    exception which requires “a colorable showing of factual innocence.” Marshall v. Jones, 639 F.

    Supp. 2d 1240, 1256 (N.D. Okla. 2009). The Court thus denies the unexhausted portion of claim

    three under the procedural default doctrine.11




    11
           Even if petitioner did not procedurally default the portion of claim three alleging counsel was
           ineffective for failing to investigate and present mitigation evidence, it does not appear that
           he would be able to prevail under Strickland. Under Strickland, a petitioner must show
           counsel performed deficiently and the deficient performance resulted in prejudice. 466 U.S.
           at 687. Through the statements petitioner made during his post-arrest interview and through
           his trial testimony, the jury had evidence before it that petitioner was 30 years old, that he
           had completed school only through the eighth grade, that he was unemployed and “poor,”
           that he had no prior felony convictions, that he lived with his wife and father, and that he was
           trying to regain custody of two of his children both of whom lived with their mother. Dkt.
           # 9-5, Tr. Trial vol. 4, at 41 [581]; State’s Exhs. 99, 99A. And, during closing argument,
           trial counsel urged the jury to consider that evidence and impose a “just” punishment of a 15-
           year prison sentence. Dkt. # 9-6, Tr. Trial vol. 5, at 28-43 [661-76]. Petitioner does not
           proffer any additional mitigation evidence trial counsel should have investigated or presented
           at trial. Dkt. # 2, Pet., at 22-24. On the record presented, even if the Court could overlook
           the procedural default, it does not appear that petitioner could show either deficient
           performance or prejudice as to counsel’s alleged failure to investigate and present mitigation
           evidence.

                                                     27
Case 4:17-cv-00209-CVE-FHM Document 16 Filed in USDC ND/OK on 09/18/20 Page 28 of 31




                   2.      Sentencing-only trial strategy

           Petitioner properly exhausted the portion of claim three challenging trial counsel’s decision

    to advise petitioner to concede guilt at trial and ask the jury for a lenient sentence. Dkt. # 8-1,

    Appellant’s Am. Br., at 22-24. Applying Strickland, the OCCA rejected petitioner’s claim, finding

    that he failed to show either deficient performance or resulting prejudice. Dkt. # 8-3, OCCA Op.,

    at 4-6. In doing so, the OCCA declined to “second-guess defense counsel’s strategic decisions” and,

    relying on three of its own decisions in capital cases, stated that “[d]efense counsel may make the

    strategic decision to concede guilt, after consulting with a defendant and getting his consent.” Id.

    at 5-6. The OCCA further stated,

           The record does not support Bauders’ claim that trial counsel was ineffective for
           advising him to focus on punishment. In addition to Bauders’ own confession,
           overwhelming forensic and eyewitness evidence supported the charges.

           In a pretrial ex parte hearing, defense counsel discussed the strategy to focus on
           sentencing and the possibility of lesser included offenses at trial, rather than
           contesting Bauders’ guilt. The trial court entered into a long colloquy with Bauders,
           under oath, in which Bauders confirmed that he had talked with defense counsel
           about this strategy, understood it, agreed with it, and understood that counsel would
           tell jurors early on that he conceded guilt; Bauders also stated that he understood that
           he might not receive any lesser included offense instructions and still wanted to
           proceed with this strategy. When Bauders confirmed his desire to testify on the
           record, he referred to it as “my testimony about admitting guilt” and stated that
           nobody had promised him anything or coerced his testimony. Bauders understood
           and agreed with defense counsel’s strategy. He fails to show that, under the
           circumstances of this case, this strategy was unreasonable. He also fails to show any
           reasonable probability that, had trial counsel advised him to contest guilt, the
           outcome of the trial would have been different.

    Dkt. # 8-3, OCCA Op., at 6.

           Because the OCCA applied Strickland, petitioner cannot show, under § 2254(d)(1), that the

    OCCA’s decision was “contrary to” clearly established federal law. Williams, 529 U.S. at 406.



                                                     28
Case 4:17-cv-00209-CVE-FHM Document 16 Filed in USDC ND/OK on 09/18/20 Page 29 of 31




    And petitioner does not argue, much less demonstrate, that the OCCA’s application of Strickland

    was objectively unreasonable under the particular facts of this case. Dkt. # 2, at 22-24; Dkt. # 11,

    at 6-8.12 As the OCCA reasoned, petitioner’s confession and the strong evidence against petitioner

    makes it difficult for petitioner to overcome the strong presumption that trial counsel’s strategic

    decision to have petitioner concede guilt at trial was reasonable under the circumstances. Dkt. # 8-3,

    OCCA Op., at 6; see Strickland, 466 U.S. at 689 (noting that a court reviewing counsel’s

    performance under the Sixth Amendment “must indulge a strong presumption that counsel’s conduct

    falls within the wide range of reasonable professional assistance”). Viewing the OCCA’s decision

    with the double deference mandated by the AEDPA, the Court cannot say that the OCCA’s

    application of Strickland was objectively unreasonable.

            Further, to the extent petitioner’s brief discussion in his petition of the pretrial ex parte

    hearing regarding trial strategy could be construed as an argument that the OCCA’s decision is based

    on an unreasonable determination of the facts, see Dkt. # 2, Pet., at 22, the Court rejects that

    argument because the transcript from that hearing fully supports the OCCA’s factual determination

    that trial counsel settled on the sentencing-only trial strategy only after discussing that strategy with

    petitioner and obtaining petitioner’s consent to proceed with that strategy, see Dkt. # 9-2, Tr. Trial

    vol. 1, at 27-32.

            For these reasons, § 2254(d) bars relief on the portion of claim three challenging trial

    counsel’s strategic decision to advise petitioner to concede guilt at trial and argue for a lenient

    sentence. The Court therefore denies that portion of claim three.


    12
            Petitioner does not mention the OCCA’s decision in his petition in his discussion of claim
            three. Dkt. # 2, Pet., at 22-24. In his reply, petitioner does mention the OCCA’s decision,
            but only in the context of his unexhausted mitigation-evidence argument. Dkt. # 11, at 7-8.

                                                       29
Case 4:17-cv-00209-CVE-FHM Document 16 Filed in USDC ND/OK on 09/18/20 Page 30 of 31




                                               CONCLUSION

            After careful review of the record and consideration of the parties’ arguments, the Court

    concludes that petitioner has not shown that his custody under the challenged state-court judgment

    violates the Constitution or federal law. 28 U.S.C. § 2254(a). The Court therefore denies his

    petition for a writ of habeas corpus.

                                        Certificate of Appealability

            Rule 11, Rules Governing Section 2254 Cases in the United States District Courts, instructs

    that “[t]he district court must issue or deny a certificate of appealability when it enters a final order

    adverse to the applicant.” A district court may issue a certificate of appealability “only if the

    applicant has made a substantial showing of the denial of a constitutional right.” 28 U.S.C.

    § 2253(c)(2). When the district court rejects a petitioner’s constitutional claims on the merits, the

    applicant must make this showing by demonstrating “that reasonable jurists would find the district

    court’s assessment of the constitutional claims debatable or wrong.” Slack v. McDaniel, 529 U.S.

    473, 484 (2000). Because the Court finds that reasonable jurists would not debate the correctness

    of its assessment of petitioner’s federal claims, the Court declines to issue a certificate of

    appealability.

            ACCORDINGLY, IT IS HEREBY ORDERED that:

    1.      The Clerk of Court shall note the substitution of Scott Crow in place of Joe Allbaugh as party

            respondent.

    2.      The petition for writ of habeas corpus (Dkt. # 2) is denied.

    3.      A certificate of appealability is denied.

    4.      A separate judgment shall be entered in this matter.


                                                        30
Case 4:17-cv-00209-CVE-FHM Document 16 Filed in USDC ND/OK on 09/18/20 Page 31 of 31




          DATED this 18th day of September, 2020.




                                              31
